       Case 4:19-cv-00582-DCB Document 68 Filed 08/19/20 Page 1 of 1



 1   WO
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Margaret Sims,                                        No. CV-19-00582-TUC-DCB
 8                  Plaintiff,                             ORDER
 9   v.
10   CitiBank NA, et al.,
11                  Defendants.
12
13          The court having been notified that this case has been settled by the parties, Plaintiff
14   Margaret Sims’ and Defendant TransUnion LLC (TransUnion).
15          Accordingly,
16          IT IS ORDERED that the case is dismissed without prejudice as Plaintiff Margaret
17   Sims’ claims against Defendant TransUnion LLC.
18          IT IS FURTHER ORDERED that the parties shall file the appropriate dismissal
19   documents within 30 days of the filing of this Order.
20          IT IS FURTHER ORDERED that this Court retains jurisdiction over this matter
21   to reopen the case as against TransUnion and return it to the Court's active docket, in the
22   event problems arise in relation to its settlement.
23          Dated this 19th day of August, 2020.
24
25
26
27
28
